DETAILED ACTION
“Repositionable Tool Die”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed on November 9, 2020 have been entered. Claims 1-9, 12-14, and 17-24 have been amended; and claims 1-24 remain pending. 
Specification
The objections to the Specification set forth in the Non-Final Office Action (mailed 06/08/2020) have been overcome by Applicant’s amendments to the Specification (filed 11/09/2020). As such, the objections to the Specification previously set forth are withdrawn. 
Claim Interpretation
Examiner notes that Applicant’s arguments regarding the interpretation of “coupling member” under 35 USC 112(f) have been considered but are not persuasive - see “Response to Arguments” - the following claim interpretation is maintained. 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “coupling member” in claims 1, 9, and 17.
Because these claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and 
If applicant does not intend to have these limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” - or a generic placeholder - but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation recites sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation is: “coupling member” in claims 7, 15, and 23.
Because this claim limitations is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation does not recite sufficient structure, 
Claim Rejections - 35 USC § 112
The claim rejections under 35 USC 112(b) set forth in the Non-Final Office Action (mailed 06/08/2020) have been overcome by Applicant’s amendments to the Claims (filed 11/09/2020). As such, the claim rejections under 35 USC 112(b) previously set forth are withdrawn. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-6, 8, 9-10, 13-14, 16, 17-18, 21-22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rzasa et al (US 6,101,862; hereafter Rzasa).
Regarding Claim 1:
Rzasa discloses: 
a die set (48/90, fig. 4) with dies (48/90) that can be repositioned (die (48) is movable within head frame (18) - col. 3, lines 65-67 and col. 4, lines 12-13 - and die (90) may be removed/replaced (i.e. repositioned) - col. 5, lines 22-24) within a working head (16; fig. 1) of a hydraulic crimp tool (10, fig. 1; col. 2, line 44), 
each die (48/90) in the die set (48/90) comprising: 
a front face (50/98) having an impacting surface (54, fig. 6B: col. 4, lines 16-20 & 98, fig. 8B: col. 5, lines 37-43) used to crimp wire connectors (col. 8, lines 11-19); 
a rear face (annotated fig. 6B and 8B) having a coupling member (52, fig. 6B & 94, fig. 8B) extending therefrom configured to couple the die (48/90) to a die mount (fig. 
a plurality of side walls (annotated fig. 5 & annotated fig. 7) separating the front surface (50/98) from the rear surface (annotated “rear face”), wherein a first of the plurality of side walls comprises a flat front portion (annotated fig. 5 & annotated fig. 7) adjacent the front surface (50/98) and a shaped rear portion (annotated fig. 5 & annotated fig. 7) adjacent the rear face (annotated), wherein a second of the plurality of side walls (annotated fig. 5 & annotated fig. 7) comprises a flat front portion (annotated) adjacent the front face and a shaped rear portion (annotated) adjacent the rear face (Examiner notes that while the annotated “second side walls” both appear to have flat rear portions, “flat” is a shape, thus these rear portions are considered to be “shaped”), and wherein the first of the plurality of side walls is substantially perpendicular to the second of the plurality of side walls (as shown in annotated figs 5 and 7).
Regarding Claim 2
Rzasa discloses: the die set according to claim 1.
Rzasa further teaches: wherein the front face (50/98; fig. 4) further comprises at least one lip (60: fig. 6A & 104: fig. 8A) adjacent to the impacting surface (54/98).
Regarding Claim 5:
Rzasa discloses: the die set according to claim 1.
Rzasa further teaches: wherein the impacting surface (54, fig. 5; Examiner notes that a single impacting surface with this characteristic meets the claim limitation as presently recited) comprises three sides (57/57/58; Fig. 6A) forming a portion of a hexagon (in cross-section; fig. 6B).


    PNG
    media_image1.png
    625
    681
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    626
    640
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    662
    500
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    662
    500
    media_image4.png
    Greyscale

Regarding Claim 6:
Rzasa discloses: the die set according to claim 1.
Rzasa further teaches: wherein the impacting surface (54/98; fig. 4) comprises one of an indentor (54) or a nest (98; Examiner notes that in this case, die (48) is an indentor: col. 4, lines 10-14, and die (90) is a nest: col. 5, lines 23-24).
Regarding Claim 8:
Rzasa discloses: the die set according to claim 1.
Rzasa further teaches: wherein the first side wall (annotated fig. 5 & annotated fig. 7) is adjacent the second side wall (annotated).
Regarding Claim 9:
Rzasa discloses: a hydraulic crimp tool (10, fig. 1; col. 2, line 44) comprising: a tool driver (14: “hydraulic power section”) ; and a working head (16, fig. 1) releasably Examiner notes that at least the front (anvil) portion (24) of frame (18) is releasably coupled to the tool driver (14) via the base portion (22), see: col. 3, lines 34-39), the working head having a die set (48/90, fig. 4) where each die in the die set (48/90) can be repositioned (die (48) is movable within head frame (18) - col. 3, lines 65-67 and col. 4, lines 12-13 - and die (90) may be removed/replaced (i.e. repositioned) - col. 5, lines 22-24) within the working head (16),
each die (48/90) in the die set (48/90) comprising: 
a front face (50/98) having an impacting surface (54, fig. 6B: col. 4, lines 16-20 & 98, fig. 8B: col. 5, lines 37-43) used to crimp wire connectors (col. 8, lines 11-19); 
a rear face (annotated fig. 6B and 8B) having a coupling member (52, fig. 6B & 94, fig. 8B) extending therefrom configured to couple the die (48/90) to a die mount (fig. 4; 20: col. 4, line 10-14 & 24: col. 5, lines 23-25); and 
a plurality of side walls (annotated fig. 5 & annotated fig. 7) separating the front surface (50/98) from the rear surface (annotated “rear face”), wherein a first of the plurality of side walls comprises a flat front portion (annotated fig. 5 & annotated fig. 7) adjacent the front surface (50/98) and a shaped rear portion (annotated fig. 5 & annotated fig. 7) adjacent the rear face (annotated), wherein a second of the plurality of side walls (annotated fig. 5 & annotated fig. 7) comprises a flat front portion (annotated) adjacent the front face and a shaped rear portion (annotated) adjacent the rear face (Examiner notes that while the annotated “second side walls” both appear to have flat rear portions, “flat” is a shape, thus these rear portions are considered to be “shaped”), and wherein the first of the plurality of side walls is substantially perpendicular to the second of the plurality of side walls (as shown in annotated figs 5 and 7).
Regarding Claim 10:
Rzasa discloses: the tool according to claim 9
Rzasa further teaches: wherein the front face (50/98; fig. 4) further comprises at least one lip (60: fig. 6A & 104: fig. 8A) adjacent to the impacting surface (54/98).
Regarding Claim 13:
Rzasa discloses: the tool according to claim 9
Rzasa further teaches: wherein the impacting surface (54, fig. 5; Examiner notes that a single impacting surface with this characteristic meets the claim limitation as presently recited) comprises three sides (57/57/58; Fig. 6A) forming a portion of a hexagon (in cross-section; fig. 6B).
Regarding Claim 14:
Rzasa discloses: the tool according to claim 9
Rzasa further teaches: wherein the impacting surface (54/98; fig. 4) comprises one of an indentor (54) or a nest (98; Examiner notes that in this case, die (48) is an indentor: col. 4, lines 10-14, and die (90) is a nest: col. 5, lines 23-24).
Regarding Claim 16:
Rzasa discloses: the tool according to claim 9
Rzasa further teaches: wherein the first side wall (annotated fig. 5 & annotated fig. 7) is adjacent the second side wall (annotated).
Regarding Claim 17:
Rzasa discloses: a working head (16, fig. 1) of a hydraulic crimp tool (10, fig. 1; col. 2, line 44), the working head comprising: a head frame (18; col. 3, lines 6-9) configured to be releasably coupled to a tool driver (14: “hydraulic power section”) of the Examiner notes that at least the front (anvil) portion (24) of frame (18) is releasably coupled to the tool driver (14) via the base portion (22), see: col. 3, lines 34-39); and 
a die set (48/90, fig. 4) where each die in the die set (48/90) can be repositioned (die (48) is movable within head frame (18) - col. 3, lines 65-67 and col. 4, lines 12-13 - and die (90) may be removed/replaced (i.e. repositioned) - col. 5, lines 22-24) within the head frame (18), each die (48/90) in the die set (48/90) comprising: 
a front face (50/98) having an impacting surface (54, fig. 6B: col. 4, lines 16-20 & 98, fig. 8B: col. 5, lines 37-43) used to crimp wire connectors (col. 8, lines 11-19); 
a rear face (annotated fig. 6B and 8B) having a coupling member (52, fig. 6B & 94, fig. 8B) extending therefrom configured to couple the die (48/90) to a die mount (fig. 4; 20: col. 4, line 10-14 & 24: col. 5, lines 23-25); and 
a plurality of side walls (annotated fig. 5 & annotated fig. 7) separating the front surface (50/98) from the rear surface (annotated “rear face”), wherein a first of the plurality of side walls comprises a flat front portion (annotated fig. 5 & annotated fig. 7) adjacent the front surface (50/98) and a shaped rear portion (annotated fig. 5 & annotated fig. 7) adjacent the rear face (annotated), wherein a second of the plurality of side walls (annotated fig. 5 & annotated fig. 7) comprises a flat front portion (annotated) adjacent the front face and a shaped rear portion (annotated) adjacent the rear face (Examiner notes that while the annotated “second side walls” both appear to have flat rear portions, “flat” is a shape, thus these rear portions are considered to be “shaped”), and wherein the first of the plurality of side walls is substantially perpendicular to the second of the plurality of side walls (as shown in annotated figs 5 and 7).
Regarding Claim 18:
Rzasa discloses: the working head according to claim 17.
Rzasa further teaches: wherein the front face (50/98; fig. 4) further comprises at least one lip (60: fig. 6A & 104: fig. 8A) adjacent to the impacting surface (54/98).
Regarding Claim 21:
Rzasa discloses: the working head according to claim 17.
Rzasa further teaches: wherein the impacting surface (54, fig. 5; Examiner notes that a single impacting surface with this characteristic meets the claim limitation as presently recited) comprises three sides (57/57/58; Fig. 6A) forming a portion of a hexagon (in cross-section; fig. 6B).
Regarding Claim 22:
Rzasa discloses: the working head according to claim 17.
Rzasa further teaches: wherein the impacting surface (54/98; fig. 4) comprises one of an indentor (54) or a nest (98; Examiner notes that in this case, die (48) is an indentor: col. 4, lines 10-14, and die (90) is a nest: col. 5, lines 23-24).
Regarding Claim 24:
Rzasa discloses: the working head according to claim 17.
Rzasa further teaches: wherein the first side wall (annotated fig. 5 & annotated fig. 7) is adjacent the second side wall (annotated).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 7, 15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Rzasa et al (US 6,101,862; hereafter Rzasa) in view of Faucher et al (US 2009/0151418; hereafter Faucher).
Regarding Claim 7:
Rzasa discloses: the die set according to claim 1.
Rzasa further teaches: wherein the coupling member (52: fig. 6B & 94: Fig. 8B) comprises a cylindrical member (holes - 80: fig. 6B & 114: fig. 8B) and having an annular1 groove (fig. 6B & 120: fig. 8B; Examiner notes that each hole forms a cylindrical member with a groove formed in the annular space between the inside of the hole and the outside of the cylindrical member) forming a detent configured to mate with a detent (74/110) in the die mount (20/24) to releasably couple the die (48/90) to the die mount (20: col. 5, lines 7-14 & 24: col. 6, lines 10-14).
Rzasa does not specify: that the detents (74/110) are ball detents. 
Faucher discloses: that it is known in the art to retain a crimping die (14) within the working head (12) or a crimping tool (10) by utilizing a ball detent which cooperates with an annular groove (24) of the die (14; ¶0005).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the die set of Rzasa wherein the detents are ball detents. One of ordinary skill in the art would have been motivated to construct the invention of Rzasa in this manner because Rzasa does not specify the 
Regarding Claim 15:
Rzasa discloses: the die set according to claim 9.
Rzasa further teaches: wherein the coupling member (52: fig. 6B & 94: Fig. 8B) comprises a cylindrical member (holes - 80: fig. 6B & 114: fig. 8B) and having an annular groove (fig. 6B & 120: fig. 8B; Examiner notes that each hole forms a cylindrical member with a groove formed in the annular space between the inside of the hole and the outside of the cylindrical member) forming a detent configured to mate with a detent (74/110) in the die mount (20/24) to releasably couple the die (48/90) to the die mount (20: col. 5, lines 7-14 & 24: col. 6, lines 10-14).
Rzasa does not specify: that the detents (74/110) are ball detents. 
Faucher discloses: that it is known in the art to retain a crimping die (14) within the working head (12) or a crimping tool (10) by utilizing a ball detent which cooperates with an annular groove (24) of the die (14; ¶0005).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the crimping tool of Rzasa wherein the detents are ball detents. One of ordinary skill in the art would have been motivated to construct the invention of Rzasa in this manner because Rzasa does not specify the shape of the detents used to detain the removable dies and, as Faucher teaches, ball detents are known in the art for use retaining the dies of a crimping apparatus.

Regarding Claim 23:
Rzasa discloses: the working head according to claim 17.
Rzasa further teaches: wherein the coupling member (52: fig. 6B & 94: Fig. 8B) comprises a cylindrical member (holes - 80: fig. 6B & 114: fig. 8B) and having an annular groove (fig. 6B & 120: fig. 8B; Examiner notes that each hole forms a cylindrical member with a groove formed in the annular space between the inside of the hole and the outside of the cylindrical member) forming a detent configured to mate with a detent (74/110) in the die mount (20/24) to releasably couple the die (48/90) to the die mount (20: col. 5, lines 7-14 & 24: col. 6, lines 10-14).
Rzasa does not specify: that the detents (74/110) are ball detents. 
Faucher discloses: that it is known in the art to retain a crimping die (14) within the working head (12) or a crimping tool (10) by utilizing a ball detent which cooperates with an annular groove (24) of the die (14; ¶0005).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the working head of Rzasa wherein the detents are ball detents. One of ordinary skill in the art would have been motivated to construct the invention of Rzasa in this manner because Rzasa does not specify the shape of the detents used to detain the removable dies and, as Faucher teaches, ball detents are known in the art for use retaining the dies of a crimping apparatus.
Claims 3-4, 11-12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rzasa et al (US 6,101,862; hereafter Rzasa) in view of Rzasa et al (US 2015/0236464; hereafter Rzasa-2015).
Regarding Claim 3
Rzasa discloses: the die set according to claim 1.
Rzasa does not disclose: wherein the impacting surface comprises a semi-circular surface.
Rzasa-2015 teaches: another die set (12/12; fig. 6-7) for use in a hydraulic crimp tool (10, fig. 1); wherein each die (12) of the die set has a front face (50/52/54, fig. 3) which comprises a semi-circular surface (52). Additionally, Rzasa-2015 teaches that another known type of crimping die is a nest and indentor die (¶0021, lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the die set of Rzasa wherein the nest and indentor dies are replaced by dies with a semi-circular surface, such as that disclosed by Rzasa-2015. One of ordinary skill in the art would have considered utilizing dies of other known shapes in the invention of Rzasa through the course of routine engineering experimentation and practice. Changing the shape of essential components is considered to be non-obvious and within the ordinary skill of one working in the art unless the shape change produces an unexpected and advantageous result. 
Regarding Claim 4:
Rzasa discloses: the die set according to claim 1.
Rzasa does not disclose: wherein the impacting surface comprises a semi-circular surface portion and a notched surface portion at each end of the semi-circular surface portion.
Rzasa-2015 teaches: another die set (12/12; fig. 6-7) for use in a hydraulic crimp tool (10, fig. 1); wherein each die (12) of the die set has a front face (50/52/54, fig. 3) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the die set of Rzasa wherein the nest and indentor dies are replaced by dies with a semi-circular surface portion and a notched surface portion at each end of the semi-circular surface portion, such as that disclosed by Rzasa-2015. One of ordinary skill in the art would have considered utilizing dies of other known shapes in the invention of Rzasa through the course of routine engineering experimentation and practice. Changing the shape of essential components is considered to be non-obvious and within the ordinary skill of one working in the art unless the shape change produces an unexpected and advantageous result. 
Regarding Claim 11:
Rzasa discloses: the tool according to claim 9.
Rzasa does not disclose: wherein the impacting surface comprises a semi-circular surface.
Rzasa-2015 teaches: another die set (12/12; fig. 6-7) for use in a hydraulic crimp tool (10, fig. 1); wherein each die (12) of the die set has a front face (50/52/54, fig. 3) which comprises a semi-circular surface (52). Additionally, Rzasa-2015 teaches that another known type of crimping die is a nest and indentor die (¶0021, lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the crimping tool of Rzasa 
Regarding Claim 12:
Rzasa discloses: the tool according to claim 9.
Rzasa does not disclose: wherein the impacting surface comprises a semi-circular surface portion and a notched surface portion at each end of the semi-circular surface portion.
Rzasa-2015 teaches: another die set (12/12; fig. 6-7) for use in a hydraulic crimp tool (10, fig. 1); wherein each die (12) of the die set has a front face (50/52/54, fig. 3) which comprises a semi-circular surface portion (52) and a notched surface portion (50/54) at each end of the semi-circular surface portion (52). Additionally, Rzasa-2015 teaches that another known type of crimping die is a nest and indentor die (¶0021, lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the crimping tool of Rzasa wherein the nest and indentor dies are replaced by dies with a semi-circular surface portion and a notched surface portion at each end of the semi-circular surface portion, such as that disclosed by Rzasa-2015. One of ordinary skill in the art would have 
Regarding Claim 19:
Rzasa discloses: the working head according to claim 17. 
Rzasa does not disclose: wherein the impacting surface comprises a semi-circular surface.
Rzasa-2015 teaches: another die set (12/12; fig. 6-7) for use in a hydraulic crimp tool (10, fig. 1); wherein each die (12) of the die set has a front face (50/52/54, fig. 3) which comprises a semi-circular surface (52). Additionally, Rzasa-2015 teaches that another known type of crimping die is a nest and indentor die (¶0021, lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the working head of Rzasa wherein the nest and indentor dies are replaced by dies with a semi-circular surface, such as that disclosed by Rzasa-2015. One of ordinary skill in the art would have considered utilizing dies of other known shapes in the invention of Rzasa through the course of routine engineering experimentation and practice. Changing the shape of essential components is considered to be non-obvious and within the ordinary skill of one working in the art unless the shape change produces an unexpected and advantageous result. 
Regarding Claim 20:
Rzasa discloses: the working head according to claim 17. 
Rzasa does not disclose: wherein the impacting surface comprises a semi-circular surface portion and a notched surface portion at each end of the semi-circular surface portion.
Rzasa-2015 teaches: another die set (12/12; fig. 6-7) for use in a hydraulic crimp tool (10, fig. 1); wherein each die (12) of the die set has a front face (50/52/54, fig. 3) which comprises a semi-circular surface portion (52) and a notched surface portion (50/54) at each end of the semi-circular surface portion (52). Additionally, Rzasa-2015 teaches that another known type of crimping die is a nest and indentor die (¶0021, lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the working head of Rzasa wherein the nest and indentor dies are replaced by dies with a semi-circular surface portion and a notched surface portion at each end of the semi-circular surface portion, such as that disclosed by Rzasa-2015. One of ordinary skill in the art would have considered utilizing dies of other known shapes in the invention of Rzasa through the course of routine engineering experimentation and practice. Changing the shape of essential components is considered to be non-obvious and within the ordinary skill of one working in the art unless the shape change produces an unexpected and advantageous result. 

Response to Arguments
Applicant's arguments filed on November 9, 2020, have been fully considered but 
Regarding Applicant’s argument that:
Applicant has amended claims 1, 9, and 17 in a manner to avoid the "coupling member" recited in claims 1, 9 and 17 from being interpreted as a mean-plus-function element.
Examiner notes that claims 1, 9, and 17 recite, “a coupling member . . . configured to couple the die to a die mount.” The term “coupling member” does not have understood structure in the art, and is thus considered a generic placeholder while the function disclosed is “to couple the die to a die mount.” No structure is present in the amended claim that carries out the function “to couple the die to the die mount,” so the Office holds that a 35 USC 112(f) interpretation of this recitation is necessary. As stated in the “Claim Interpretation” section, above: If applicant does not intend to have these limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding Applicant’s Argument that:
Applicant submits that Rzasa does not disclose, teach or suggest "the first of the plurality of side walls is substantially perpendicular to the second of the plurality of side walls" as recited in claim 1.
Examiner respectfully disagrees with this characterization, and asserts that - as shown in annotated figures 5 and 7 - the first of the plurality of sidewalls is substantially perpendicular to the second of the plurality of sidewalls. These figures are annotated 

    PNG
    media_image5.png
    436
    473
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    510
    479
    media_image6.png
    Greyscale

Furthermore, this “substantially perpendicular” configuration is the same as the “substantially perpendicular” configuration shown in figure 5 of the instant application where the first side wall (88) is substantially perpendicular to the second side wall (92), as shown below:

    PNG
    media_image7.png
    484
    535
    media_image7.png
    Greyscale


Having the first of the plurality of side walls substantially perpendicular to the second of the plurality of side walls allows the dies in the subject application to be oriented in multiple positions in the working head so that a longitudinal axis of the impacting surface of the dies can be in either a vertical or horizontal orientation relative to the working head.
Examiner notes that there is no mention in the disclosure that the first and second of the plurality of sidewalls are substantially perpendicular to each other - this feature is only shown in the figures. The functionality that Applicant relies upon in this argument is not present in the claims as presently recited, and Examiner asserts that this functionality is more a function of the structure of the coupling member than of the orientation of the side walls. 
For the reasons above, the rejections of claims 1-20 under 35 USC 102(a)(1) and 35 USC 103 set forth in the Non-Final Office Action are maintained and re-stated above in view of Applicant’s amendments to the claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached PTO-892 and not relied upon are cited to show die sets with similar structure tot eh instant invention. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L PARR whose telephone number is (303)297-4427.  The examiner can normally be reached on Monday - Thursday: 7:30 a.m. to 4:30 p.m. MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/Katie L. Parr/Examiner, Art Unit 3725  

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725                                                                                                                                                                                                                                                                                                                                                                                                              


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “annular” is defined by the Oxford English Dictionary to mean “Of or pertaining to a ring or rings; ring-like, ring-formed, ringed. annular space n. the space between an inner and an outer ring or cylinder.”